DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks
Claim Status 
Claims 1 – 11, 8 – 2, and 20 – 26 are rejected under USC 103.
Cancellation of claims 8 and 16 – 20 is acknowledged. 
Support for new claims 21 – 26 is found in the summary section of applicant’s specifications and in Fig. 1 of applicant’s drawings. 

Claim Objections
In light of applicant’s amendments, the claim objection section is withdrawn.

Claim Rejections
Applicants arguments are found moot in light of new art that teaches the claim limitations as amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goldish et al. (US 20160183879 A1) in view of Liu et al. ("Automatic detection of diabetic foot complications with infrared thermography by asymmetric analysis," J. Biomed. Opt. 20(2) 026003 (11 February 2015)) and further in view of Glennie et al. (US 5800364 A). 

Regarding claim 1, Goldish teaches a system for identifying a health disorder (Abstract: “The present invention relates to a novel approach means of screening various skin surfaces…”) based on a temperature asymmetry estimation ([0038]: “… capture micro-spots or highly localized presentation based upon variation of temperature patterning across a given foot profile and/or an adjacent foot profile…”), the system comprising: 
an optical camera configured to detect optical images corresponding to the inspected body part ([0042]: “FIG. 8 shows an illustrative embodiment of an innovative combined photographic and thermal imaging foot surface rendition according to the usage of the same through a dual use thermal/photographic image camera…(emphasis added)”) and the reference or contralateral body part ([0041]: “…the change documentation module comprises at least a date and time stamping of all images, and a systematic tagging of the view classification” – Every preceding image taken on a date before the most current image in the change documentation module serves as the reference image taken by the photographic image as the images preceding are being used to identify changes in the surfaces); 
an imaging device (see Annotated Figure 8) having: 
a thermal camera configured to detect thermal images corresponding to the inspected body part ([0042]: “FIG. 8 shows an illustrative embodiment of an innovative combined photographic and thermal imaging foot surface rendition according to the usage of the same through a dual use thermal/photographic image camera…”(emphasis added)) and the reference or contralateral body part ([0041]: “…the system can also provide for a change documentation module…the…module comprises at least a date and time stamping of all images, and a systematic tagging of the view classification…all of which can be archived for later referral by viewers, who can easily view changes in any given surface area of the foot, across any given increment of time (or even across all times, including as a rapid view that simulates time elapsed video progression of changes to the various surfaces) in order to review changes relating to location and extent of tissue damage and/or tissue healing.” – Every preceding image taken on a date before the most current image serves as the reference image taken by the thermal camera as the images preceding are being used to identify changes in the surfaces) and an imaging input/output port configured to transmit the thermal images and the optical images ([0042]: “Note that the camera 830, when attached pole 800, may transmit, wirelessly or otherwise, to a remote screen or mobile device which serves as a viewer 810” (emphasis added) – it is known to one having ordinary skill in the art that an input/output port is needed to transmit the thermal and optical images non-wirelessly and even wirelesses in some cases); 
a base unit ((See Annotated Fig. 8 – Stabilizer 20)) having: 
a support rest configured to receive and support the inspected body part and the reference or contralateral body part (See Annotated Fig. 8 – Stabilizer 20);
and a diagnostic processor remote from the imaging device ([0042]: “Note that the camera 830, when attached pole 800, may transmit, wirelessly or otherwise, to a remote screen or mobile device which serves as a viewer 810” and [0025]: “This inventive screening approach is accomplished through the provision of a remote screening device that can be used in telemedicine or home self-monitoring approaches that can offer a solution that assists in the preventive monitoring and screening of patient skin surfaces (feet or elsewhere).” – It is known to one having ordinary skill in the art that telemedicine devices require a remote processor and [0041]: “Essentially the change documentation module comprises at least a date and time stamping of all images, and a systematic tagging of the view classification all of which can be archived for later referral by viewers, who can easily view changes in any given surface area of the foot, across any given increment of time in order to review changes relating to location and extent of tissue damage and/or tissue healing.”)

    PNG
    media_image1.png
    563
    1158
    media_image1.png
    Greyscale

Figure 8 of Goldish with Examiner added Annotations

Goldish does not teach the processor programmed to determine that a functional disorder or inflammation of the inspected body part has occurred by analyzing the thermal images and the optical images.
	However, Liu, in the same field of thermal and optical imaging for medical diagnostic purposes, teaches a processor (Section 3.2.1: “All the image processing and pattern classification were performed on the MATLAB R2012b platform with an additional toolbox PR tools V523 in 64 bits Windows 7”) programmed to determine that a functional disorder or inflammation of the inspected body part has occurred by analyzing the thermal images and the optical images (Section 1.1.3: “The methodology for attaining temperature differences between corresponding areas on the left and right feet, can be referred to as “asymmetric analysis.” Generally, three steps are involved: 1. Foot segmentation: Extract the left and the right feet from the background. 2. Feet registration: Register the two feet to associate areas of one foot with the corresponding areas of the contralateral foot. 3. Detection: Compare the temperature of the associated areas: if the difference between the temperatures of two associated areas is larger than a certain threshold, then one of these two areas is assumed to be at risk” and Section 3.1: “The proposed methodology for patient-specific image analysis to automatically detect diabetic foot complications is illustrated in Fig. 3… foot segmentation in the color images was preceded to assist the segmentation in the thermal images….The next step is the alignment of the RGB images and thermal images” (emphasis added)).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the system of Goldish with the processor of Liu, which automatically detects foot complications without the need of an external clinician, in order to provide patients with minimal access to hospitals a means of monitoring their health at home. 

Furthermore, Goldish does not teach, at least one connector configured to be physically coupled to the imaging device and the optical camera and to retain the imaging device and the optical camera in place relative to the support rest and relative to each other to cause the optical camera to have a fixed offset relative to the thermal camera.
However, Glennie in the same field of thermal and optical imaging of feet, teaches 
at least one connector configured to be physically coupled to the imaging device and the optical camera and to retain the imaging device and the optical camera in place relative to the support rest (See Fig. 2 showing cameras 24, 26, 28, and 30 with connecting base 20 placing the cameras relative to support rest 22 ; See Column 8, Lines 40 – 50: “FIGS. 2 and 3 illustrate an apparatus 20 for making the video recording of a person's foot. The apparatus 20 includes a transparent platform 22 on which the person stands barefooted. A first video camera 24 is mounted below the platform 22 in a first position to view the underside of the person's foot. A second video camera 26 is mounted at the level of the platform 22 in a second position to view the foot from the front. A third video camera 28 is mounted at the level of the platform 22 in a third position to view the foot from one side. A fourth video camera 30 is mounted at the level of the platform 22 in a fourth position to view the person's foot from the rear” and See Column 14 – Lines 10 – 15 explaining that one of the cameras can be a thermal camera: “As a modification to the embodiment described above, a thermal camera may be provided to detect "hot spots" on the person's foot or other part of the body. The thermal camera may be included as an integral thermal/video camera in the place of one of the video cameras, or it may comprise a separate dedicated camera providing an additional recording signal.”) and relative to each other to cause the optical camera to have a fixed offset relative to the thermal camera (See Fig. 2 showing cameras 24, 26, 28, and 30 within a fixed offset from each other due to the connecting base 20 and See Column 8, Lines 50 – 65: “The cameras 26, 28 and 30 above the platform 22 are movable in a plane substantially parallel to the platform 22. Each camera 26, 28 and 30 is mounted on a respective support 32 which extends through a respective arcuate slot (not shown) in the platform, such that the cameras are movable arcuately around the person's foot. The cameras 26, 28 and 30 are coupled for movement together to maintain their orientations relative to one another, and the range of movement is about 90[Symbol font/0xB0]s.  In other embodiments, the cameras may be capable of other forms of movement relative to the platform, and relative to one another. In use, the cameras are positioned so that they view the foot from user selected positions, for example, at 90[Symbol font/0xB0]s to the cardinal body planes.”) 

    PNG
    media_image2.png
    586
    645
    media_image2.png
    Greyscale

Figure 2 of Glennie with Examiner added Annotations 
	
It would have been obvious to one of ordinary skill, in the art before the time of  the effective filing date, to modify the system of Goldish with the teachings of a separate optical and thermal camera in Glennie for trouble shooting purposes such that if an error occurs one camera not both must be replaced. Furthermore, Goldish teaches using a joint thermal and optical camera ([0023] FIG. 9 is an illustrative depiction of a portable, flexible dual use thermal/photographic image camera, and optional connective mobile device setup) so the use of a separate thermal and optical camera would not be too different from the system of Goldish. Additionally, it also would have been obvious to modify Goldish to include the teachings of a fixed offset such that the cameras can be positioned according to the transverse, frontal, and coronal directions of the foot to enable viewing of multiple planes of the foot (See Column 2, Lines 35 – 45 of Glennie). 

 Regarding claim 2, Goldish teaches a mobile device that is remote from the imaging device ([0042]: “…a remote screen or mobile device which serves as a viewer 810” – See Annotated Fig. 8) and includes: 
an input device configured to receive user input corresponding to a request to begin image capture ([0028]: “The user could turn the system on” – the turning on of the system serves as the “user input”); and
a mobile processor programmed to control the thermal camera and the optical camera to detect the thermal images and the optical images, respectively, based on the received user input ([0028]: “The user could turn the system on, and then take a picture and it would immediately display on the provided hardware” – the capture of the images serves to “control…the thermal and optical camera” and it is known to one having ordinary skill in the art that a processor is needed for the system to function and capture then transmit images to the viewer 810). 

Regarding claim 3, Goldish teaches a remote server having the diagnostic processor and a server input/output port, wherein: 
the mobile device further includes a mobile input/output port configured to receive the thermal images and the optical images from the imaging input/output port ([0042]: “Note that the camera 830, when attached pole 800, may transmit, wirelessly or otherwise, to a remote screen or mobile device which serves as a viewer 810” (emphasis added) and [0025]: “This inventive screening approach is accomplished through the provision of a remote screening device that can be used in telemedicine or home self-monitoring approaches that can offer a solution that assists in the preventive monitoring and screening of patient skin surfaces (feet or elsewhere).” – it is known to one having ordinary skill in the art that telemedicine devices require a remote server which receives the image and viewer 810 receives the images as seen in annotated Fig. 8)
and the mobile processor is further programmed to control the mobile input/output port to transmit the thermal images and the optical images to the server input/output port ([0012]: “(2) Provision of a screening method that offers portable home screening that can interface electronically for telemedicine approaches; (3) Provision of a screening method that offers real time feedback to a user of the image being taken, so that he can review the results personally and also ensure that a treating physician can receive optimized images remotely, prior to transmission thereof”; [0028]: “The user could turn the system on, and then take a picture and it would immediately display on the provided hardware” ; [0042]: “Note that the camera 830, when attached pole 800, may transmit, wirelessly or otherwise, to a remote screen or mobile device which serves as a viewer 810”  – it is known to one having ordinary skill in the art that if a telemedicine system is being employed data must be transmitted to the clinician at the remote server and the system would require a processor to on and do a transfer to the remote server). 

Regarding claim 4, Goldish in view of Liu teaches 
wherein the diagnostic processor (Section 3.2.1: “All the image processing and pattern classification were performed on the MATLAB R2012b platform with an additional toolbox PR tools V523 in 64 bits Windows 7”) is further configured to: 
estimate an inspected recorded image displacement based on an inspected optical image of the optical images and an inspected thermal image of the thermal images, the inspected optical image and the inspected thermal image corresponding to the inspected body part (See Fig. 9 of Liu which shows the use of the changes of temperature in thermal images to inspect the foot complications. Fig. 9 Caption: “The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot”)
and estimate a reference recorded image displacement based on a reference optical image of the optical images and a reference thermal image of the thermal images, the reference optical image and the reference thermal image corresponding to the reference or contralateral body part (See Fig. 9 of Liu which shows the use of the photographic RGB image and thermal images to inspect the foot complications),
wherein determining that the functional disorder or inflammation of the inspected body part has occurred is performed by comparing the inspected thermal image to the reference thermal image based on the inspected recorded image displacement corresponding to the inspected body part and the reference recorded image displacement corresponding to the reference or contralateral body part (Fig. 9 Caption: “The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot.”)
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify the diagnostic processing of Goldish with the use of displacement metrics in Liu in order to determine calluses and ulcers in diabetic patients (see Introduction of Liu). 
Regarding claim 5, the embodiment in Fig. 8 of Goldish (hereinafter referred to as Embodiment A) teaches a mobile input/output port ([0042]: “Note that the camera 830, when attached pole 800, may transmit, wirelessly or otherwise, to a remote screen or mobile device which serves as a viewer 810” (emphasis added) – it is known to one having ordinary skill in the art that an input/output port is needed to transmit the thermal and optical images non-wirelessly and even wirelesses in some cases).
Although Embodiment A refers to transmission other than wireless transmission, which can be wired or some other physical transmission, Embodiment A does not explicitly state physical, coupling. 
However, the embodiment in Fig. 3 of Goldish (hereinafter referred to as Embodiment B)   teaches a mobile input/output port is configured to be physically and logically coupled to the imaging input/output port of the imaging device ([0031]: “In an alternative embodiment of the present invention, provision may also be made for any images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port” – See fig. 3 showing a wired connection).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the Embodiment A of Goldish with Embodiment B of Goldish to allow for a wired system such that users without access to Wi-Fi may transmit images to their mobile devices via a wired connection and thus enable the system to be used in remote areas with limited Wi-Fi access. 

Regarding claim 6, Embodiment A of Goldish teaches an optical imaging device (Fig. 8 – Device 830). 
Embodiment A of Goldish does not teach the optical camera is located on the mobile device such that the physical coupling of the mobile input/output port to the imaging input/output port maintains a constant positioning of the optical camera relative to the thermal camera.
However, Embodiment B of goldish teaches the optical camera is located on the mobile device such that the physical coupling of the mobile input/output port to the imaging input/output port maintains a constant positioning of the optical camera relative to the thermal camera ([0031]: “As specifically seen in FIG. 1A and as depicted in use in FIG. 3… image acquisition device 20…” and [0034]: “above-referenced image acquisition device can be at least one of the following chosen from the group comprising: a thermal imager, IR imager, a photographic still image camera, or a dual use thermal/photographic still image camera, either singly or in tandem”– Figure 3 shows image acquisition device 20 (labeled as 20 in fig. 1B) as a mobile device and paragraph 34 explains that multiple imaging devices can be used. Hence, the still imagining device in Fig. 8 could be on the mobile device receiving the images (Fig. 8 – Device 810) as exemplified in Fig. 3 whilst containing a separate thermal imager (Fig. 8 – Device 830). This use of two different imaging devices is taught in Paragraph 34 of Goldish which explained that the acquisition devices could be a thermal imager and a photographic still image camera).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the embodiment of Goldish in Figure 8 with a camera located on the mobile image device such that the user could more easily troubleshoot by figuring out which device is malfunctioning and replace one device but not the other in order thus reducing expenses of replacing an entire system or the user could independently set the imaging specification of each device independent of the other device. 

Regarding claim 7, Goldish teaches the optical camera is located on the imaging device ([0042]: “FIG. 8 shows an illustrative embodiment of an innovative combined photographic and thermal imaging foot surface rendition according to the usage of the same through a dual use thermal/photographic image camera”).

Regarding claim 9, Goldish teaches the inspected body part includes a first leg or foot and the reference or contralateral body part includes a second leg or foot, and wherein the support rest includes a first physical support configured to receive and support the first leg or foot and a second physical support configured to receive and support the second leg or foot (See Annotated Fig 8 and [0025]: “The invention would be operated in the home where it would record high resolution images of the bottom of the patient's feet…”).

Regarding claim 10, Goldish teaches wherein the base unit includes a body portion having the support rest, a device portion having the imaging connector, and an extendable portion between the body portion and the device portion and configured to at least one of extend or contract to adjust a distance between the support rest and the imaging connector ([0042]: “Although not depicted, the extendable (and therefore retractable) stabilizer pole 800 may have an optional stabilization member for situating the same against a lower surface 820” – See Annotated Fig. 8. The extendable pole serves as the extendable portion that extends or contracts to adjust the space between the support and the imaging connector).

Regarding claim 11, Goldish teaches an output device coupled to the diagnostic processor, the output device configured to output status data corresponding to a current status of the imaging device ([0012]: “The proposed invention therefore relates to a novel approach to improving the treatment of diabetics and other patients...to this end, the present invention provides for the following beneficial advances relating to:… (3) Provision of a screening method that offers real time feedback to a user of the image being taken” – the real time feedback of the image being taken serves as a “status data” of the imaging device because if the imaging device is taking images which are being seen in real time, the status of the current status of the imaging device is “on”). 

Claims 12 -15 and 21 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Goldish et al., in view of Liu et al., and further in view of Swerdlow (US 20200345295 A1).
Regarding claim 12, Goldish teaches a system for identifying a health disorder based on a temperature asymmetry estimation (Abstract: “The present invention relates to a novel approach means of screening various skin surfaces…” and [0038]: “… capture micro-spots or highly localized presentation based upon variation of temperature patterning across a given foot profile and/or an adjacent foot profile…”), the system comprising: 
an imaging device having: a thermal camera configured to detect thermal images corresponding to an inspected body part  and a reference or contralateral body part ([0042]: “FIG. 8 shows an illustrative embodiment of an innovative combined photographic and thermal imaging foot surface rendition according to the usage of the same through a dual use thermal/photographic image camera…” (emphasis added) and [0041]: “…the change documentation module comprises at least a date and time stamping of all images, and a systematic tagging of the view classification” – Every preceding image taken on a date before the most current image in the change documentation module serves as the reference image as the images preceding are being used to identify changes in the surfaces), 
an optical camera configured to detect optical images corresponding to the inspected body part and the reference or contralateral body part ([0042]: “FIG. 8 shows an illustrative embodiment of an innovative combined photographic and thermal imaging foot surface rendition according to the usage of the same through a dual use thermal/photographic image camera…”(emphasis added)), 
and an imaging input/output port configured to transmit the thermal images and the optical images ([0042: “Note that the camera 830, when attached pole 800, may transmit, wirelessly or otherwise, to a remote screen or mobile device which serves as a viewer 810.”);
a diagnostic processor remote from the imaging device ([0042]: “Note that the camera 830, when attached pole 800, may transmit, wirelessly or otherwise, to a remote screen or mobile device which serves as a viewer 810” and [0025]: “This inventive screening approach is accomplished through the provision of a remote screening device that can be used in telemedicine or home self-monitoring approaches that can offer a solution that assists in the preventive monitoring and screening of patient skin surfaces (feet or elsewhere).” – It is known to one having ordinary skill in the art that telemedicine devices require a remote processor and [0041]: “Essentially the change documentation module comprises at least a date and time stamping of all images, and a systematic tagging of the view classification all of which can be archived for later referral by viewers, who can easily view changes in any given surface area of the foot, across any given increment of time in order to review changes relating to location and extent of tissue damage and/or tissue healing.”)
a base unit (See Annotated Fig. 8 – Stabilizer 20) having: 
a body portion having a support rest configured to receive and support the inspected body part and the reference or contralateral body part (See Annotated Fig. 8 – Stabilizer 20);
an extendable portion between the body portion and the imaging connector configured to at least one of extend or contract to adjust a distance between the support rest and the imaging connector ([0042]: “Although not depicted, the extendable (and therefore retractable) stabilizer pole 800 may have an optional stabilization member for situating the same against a lower surface 820” – See Annotated Fig. 8. The extendable pole serves as the extendable portion that extends or contracts to adjust the space between the support and the imaging connector).

Goldish does not teach the processor programmed to determine that a functional disorder or inflammation of the inspected body part has occurred by analyzing the thermal images and the optical images.
	However, Liu, in the same field of thermal and optical imaging for medical diagnostic purposes, teaches a diagnostic processor (Section 3.2.1: “All the image processing and pattern classification were performed on the MATLAB R2012b platform with an additional toolbox PR tools V523 in 64 bits Windows 7”) remote from the imaging device (Section 2: “Figure 2 presents an experimental setup that housed the acquisition devices for thermal imaging and RGB imaging” - See Fig. 2 showing the imaging device remote from the processor) and programmed to determine that a functional disorder or inflammation of the inspected body part has occurred by analyzing the thermal images and the optical images (Section 1.1.3: “The methodology for attaining temperature differences between corresponding areas on the left and right feet, can be referred to as “asymmetric analysis.” Generally, three steps are involved: 1. Foot segmentation: Extract the left and the right feet from the background. 2. Feet registration: Register the two feet to associate areas of one foot with the corresponding areas of the contralateral foot. 3. Detection: Compare the temperature of the associated areas: if the difference between the temperatures of two associated areas is larger than a certain threshold, then one of these two areas is assumed to be at risk” and Section 3.1: “The proposed methodology for patient-specific image analysis to automatically detect diabetic foot complications is illustrated in Fig. 3… foot segmentation in the color images was preceded to assist the segmentation in the thermal images….The next step is the alignment of the RGB images and thermal images” (emphasis added)).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the system of Goldish with the processor of Liu, which automatically detects foot complications without the need of an external clinician, in order to provide patients with minimal access to hospitals a means of monitoring their health at home. 

Furthermore, Goldish does not teach an imaging connector configured to be physically coupled to the imaging device and to retain the imaging device in place relative to the support rest, wherein the imaging connector is pivotably attached to the body portion to facilitate angling of the imaging device relative to the support rest
However, Swerdlow in the same field of foot imaging devices, teaches an imaging connector configured to be physically coupled to the imaging device ([0038]: “camera stabilizer platform 108” – See Figs 1A, 5B and 8)
 and to retain the imaging device in place relative to the support rest (See Fig. 1B showing the connector retaining imaging device 112 relative to support rest 102 – Annotated Figures 1A and 5B are provided below), wherein the imaging connector is pivotably attached to the body portion to facilitate angling of the imaging device relative to the support rest ([0046]: “…with reference to FIG. 5B, in some embodiments, the camera stabilizer platform 108 can include one or more hinges 138 configured to enable angular adjustment…”)


    PNG
    media_image3.png
    474
    532
    media_image3.png
    Greyscale

Figure 1A of Swerdlow with Examiner Added Annotations 



    PNG
    media_image4.png
    237
    560
    media_image4.png
    Greyscale

Figure 5B of Swerdlow with Examiner Added Annotations

Regarding claim 13, Goldish teaches a mobile device that is remote from the imaging device ([0042]: “…a remote screen or mobile device which serves as a viewer 810” – See Annotated Fig. 8) and includes: an input device configured to receive user input corresponding to a request to begin image capture ; and a mobile processor programmed to control the thermal camera and the optical camera to detect the thermal images and the optical images, respectively, based on the received user input ([0028]: “The user could turn the system on, and then take a picture and it would immediately display on the provided hardware” – the turning on of the system serves as the “user input” and the capture of the images via the turning on of the system serves to “control…the thermal and optical camera”. Furthermore, as the system utilizes mobile devices and cameras to capture the images, a mobile processor is required to capture the thermal and optical images when the user turns the system on).

Regarding claim 14, Goldish teaches a remote server having the diagnostic processor and a server input/output port, wherein: the mobile device further includes a mobile input/output port configured to receive the thermal images and the optical images from the imaging input/output port ([0042]: “Note that the camera 830, when attached pole 800, may transmit, wirelessly or otherwise, to a remote screen or mobile device which serves as a viewer 810.” And [0025]: “This inventive screening approach is accomplished through the provision of a remote screening device that can be used in telemedicine or home self-monitoring approaches that can offer a solution that assists in the preventive monitoring and screening of patient skin surfaces (feet or elsewhere).” – it is known to one having ordinary skill in the art that telemedicine devices require a remote server which receives the image and viewer 810 receives the images as seen in annotated Fig. 8); 
the mobile processor is further programmed to control the mobile input/output port to transmit the thermal images and the optical images to the server input/output port ([0012]: “(2) Provision of a screening method that offers portable home screening that can interface electronically for telemedicine approaches; (3) Provision of a screening method that offers real time feedback to a user of the image being taken, so that he can review the results personally and also ensure that a treating physician can receive optimized images remotely, prior to transmission thereof”; [0028]: “The user could turn the system on, and then take a picture and it would immediately display on the provided hardware” ; [0042]: “Note that the camera 830, when attached pole 800, may transmit, wirelessly or otherwise, to a remote screen or mobile device which serves as a viewer 810”  – it is known to one having ordinary skill in the art that if a telemedicine system is being employed data must be transmitted to the clinician at the remote server and the system would require a processor to on and do a transfer to the remote server).

Regarding claim 15, Goldish in view of Liu teaches 
wherein the diagnostic processor (Section 3.2.1: “All the image processing and pattern classification were performed on the MATLAB R2012b platform with an additional toolbox PR tools V523 in 64 bits Windows 7”) is further configured to: 
estimate an inspected recorded image displacement based on an inspected optical image of the optical images and an inspected thermal image of the thermal images, the inspected optical image and the inspected thermal image corresponding to the inspected body part (See Fig. 9 of Liu which shows the use of the changes of temperature in thermal images to inspect the foot complications. Fig. 9 Caption: “The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot”)
and estimate a reference recorded image displacement based on a reference optical image of the optical images and a reference thermal image of the thermal images, the reference optical image and the reference thermal image corresponding to the reference or contralateral body part (See Fig. 9 of Liu which shows the use of the photographic RGB image and thermal images to inspect the foot complications),
wherein determining that the functional disorder or inflammation of the inspected body part has occurred is performed by comparing the inspected thermal image to the reference thermal image based on the inspected recorded image displacement corresponding to the inspected body part and the reference recorded image displacement corresponding to the reference or contralateral body part (Fig. 9 Caption: “The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot.”)
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify the diagnostic processing of Goldish with the use of displacement metrics in Liu in order to determine calluses and ulcers in diabetic patients (see Introduction of Liu). 

Regarding claim 21, Goldish teaches a system for identifying a health disorder based on a temperature asymmetry estimation (Abstract: “The present invention relates to a novel approach means of screening various skin surfaces…” and [0038]: “… capture micro-spots or highly localized presentation based upon variation of temperature patterning across a given foot profile and/or an adjacent foot profile…”), the system comprising: 
an optical camera configured to detect optical images corresponding to the inspected body part and the reference or contralateral body part ([0042]: “FIG. 8 shows an illustrative embodiment of an innovative combined photographic and thermal imaging foot surface rendition according to the usage of the same through a dual use thermal/photographic image camera…”(emphasis added)), 
an imaging device having: a thermal camera configured to detect thermal images corresponding to an inspected body part  and a reference or contralateral body part ([0042]: “FIG. 8 shows an illustrative embodiment of an innovative combined photographic and thermal imaging foot surface rendition according to the usage of the same through a dual use thermal/photographic image camera…” (emphasis added) and [0041]: “…the change documentation module comprises at least a date and time stamping of all images, and a systematic tagging of the view classification” – Every preceding image taken on a date before the most current image in the change documentation module serves as the reference image as the images preceding are being used to identify changes in the surfaces), 
and an imaging input/output port configured to transmit the thermal images and the optical images ([0042: “Note that the camera 830, when attached pole 800, may transmit, wirelessly or otherwise, to a remote screen or mobile device which serves as a viewer 810.”);
a base unit ((See Annotated Fig. 8 – Stabilizer 20)) having: 
a body portion having a support rest configured to receive and support the inspected body part and the reference or contralateral body part (See Annotated Fig. 8 – Stabilizer 20);
at least one connector configured to be physically coupled to at least one of the optical camera or the thermal camera ( See Annotated Fig. 8: the imaging connector) and 
an extendable portion between the body portion and the imaging connector configured to at least one of extend or contract to adjust a distance between the support rest and the imaging connector ([0042]: “Although not depicted, the extendable (and therefore retractable) stabilizer pole 800 may have an optional stabilization member for situating the same against a lower surface 820” – See Annotated Fig. 8. The extendable pole serves as the extendable portion that extends or contracts to adjust the space between the support and the imaging connector).
a diagnostic processor remote from the imaging device ([0042]: “Note that the camera 830, when attached pole 800, may transmit, wirelessly or otherwise, to a remote screen or mobile device which serves as a viewer 810” and [0025]: “This inventive screening approach is accomplished through the provision of a remote screening device that can be used in telemedicine or home self-monitoring approaches that can offer a solution that assists in the preventive monitoring and screening of patient skin surfaces (feet or elsewhere).” – It is known to one having ordinary skill in the art that telemedicine devices require a remote processor and [0041]: “Essentially the change documentation module comprises at least a date and time stamping of all images, and a systematic tagging of the view classification all of which can be archived for later referral by viewers, who can easily view changes in any given surface area of the foot, across any given increment of time in order to review changes relating to location and extent of tissue damage and/or tissue healing.”)
Goldish does not teach the processor programmed to determine that a functional disorder or inflammation of the inspected body part has occurred by analyzing the thermal images and the optical images.
	However, Liu, in the same field of thermal and optical imaging for medical diagnostic purposes, teaches a diagnostic processor remote from the imaging device (Section 2: “Figure 2 presents an experimental setup that housed the acquisition devices for thermal imaging and RGB imaging” - See Fig. 2 showing the imaging device remote from the processor) and programmed to determine that a functional disorder or inflammation of the inspected body part has occurred by analyzing the thermal images and the optical images (Section 1.1.3: “The methodology for attaining temperature differences between corresponding areas on the left and right feet, can be referred to as “asymmetric analysis.” Generally, three steps are involved: 1. Foot segmentation: Extract the left and the right feet from the background. 2. Feet registration: Register the two feet to associate areas of one foot with the corresponding areas of the contralateral foot. 3. Detection: Compare the temperature of the associated areas: if the difference between the temperatures of two associated areas is larger than a certain threshold, then one of these two areas is assumed to be at risk” and Section 3.1: “The proposed methodology for patient-specific image analysis to automatically detect diabetic foot complications is illustrated in Fig. 3… foot segmentation in the color images was preceded to assist the segmentation in the thermal images….The next step is the alignment of the RGB images and thermal images” (emphasis added).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the system of Goldish with the processor of Liu, which automatically detects foot complications without the need of an external clinician, in order to provide patients with minimal access to hospitals a means of monitoring their health at home. 
Furthermore, Goldish does not teach the herein the imaging connector is pivotably attached to the body portion to facilitate angling of the at least one of the optical camera or the thermal camera relative to the support rest.
However, Swerdlow in the same field of foot imaging devices, teaches wherein the imaging connector is pivotably attached to the body portion to facilitate angling of the at least one of the optical camera or the thermal camera relative to the support rest ([0046]: “…with reference to FIG. 5B, in some embodiments, the camera stabilizer platform 108 can include one or more hinges 138 configured to enable angular adjustment…”).

Regarding claim 22, Goldish teaches a mobile device that is remote from the imaging device ([0042]: “…a remote screen or mobile device which serves as a viewer 810” – See Annotated Fig. 8) and includes: 
an input device configured to receive user input corresponding to a request to begin image capture ([0028]: “The user could turn the system on” – the turning on of the system serves as the “user input”); and
a mobile processor programmed to control the thermal camera and the optical camera to detect the thermal images and the optical images, respectively, based on the received user input ([0028]: “The user could turn the system on, and then take a picture and it would immediately display on the provided hardware” – the capture of the images serves to “control…the thermal).
Regarding claim 23, Goldish teaches a remote server having the diagnostic processor and a server input/output port, wherein: 
the mobile device further includes a mobile input/output port configured to receive the thermal images and the optical images from the imaging input/output port ([0042]: “Note that the camera 830, when attached pole 800, may transmit, wirelessly or otherwise, to a remote screen or mobile device which serves as a viewer 810” (emphasis added) and [0025]: “This inventive screening approach is accomplished through the provision of a remote screening device that can be used in telemedicine or home self-monitoring approaches that can offer a solution that assists in the preventive monitoring and screening of patient skin surfaces (feet or elsewhere).” – it is known to one having ordinary skill in the art that telemedicine devices require a remote server which receives the image and viewer 810 receives the images as seen in annotated Fig. 8)
and the mobile processor is further programmed to control the mobile input/output port to transmit the thermal images and the optical images to the server input/output port ([0012]: “(2) Provision of a screening method that offers portable home screening that can interface electronically for telemedicine approaches; (3) Provision of a screening method that offers real time feedback to a user of the image being taken, so that he can review the results personally and also ensure that a treating physician can receive optimized images remotely, prior to transmission thereof”; [0028]: “The user could turn the system on, and then take a picture and it would immediately display on the provided hardware” ; [0042]: “Note that the camera 830, when attached pole 800, may transmit, wirelessly or otherwise, to a remote screen or mobile device which serves as a viewer 810”  – it is known to one having ordinary skill in the art that if a telemedicine system is being employed data must be transmitted to the clinician at the remote server and the system would require a processor to on and do a transfer to the remote server). 

Regarding claim 24, Goldish teaches the inspected body part includes a first leg or foot and the reference or contralateral body part includes a second leg or foot, and wherein the support rest includes a first physical support configured to receive and support the first leg or foot and a second physical support configured to receive and support the second leg or foot (See Annotated Fig 8 and [0025]: “The invention would be operated in the home where it would record high resolution images of the bottom of the patient's feet…”).

Regarding claim 25, Goldish teaches an output device coupled to the diagnostic processor, the output device configured to output status data corresponding to a current status of the imaging device ([0012]: “The proposed invention therefore relates to a novel approach to improving the treatment of diabetics and other patients...to this end, the present invention provides for the following beneficial advances relating to:… (3) Provision of a screening method that offers real time feedback to a user of the image being taken” – the real time feedback of the image being taken serves as a “status data” of the imaging device because if the imaging device is taking images which are being seen in real time, the status of the current status of the imaging device is “on”). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Goldish et al., in view of Liu et al., in view of Swerdlow et al., as applied to claim 21 above, and further in view of Glennie et al. (US 5800364 A).
Regarding claim 26, Goldish in view of Lui and Swerdlow teach claim 21 as claimed.
 Goldish as modified does not teach, at least one connector configured to be physically coupled to the imaging device and the optical camera and to retain the imaging device and the optical camera in place relative to the support rest and relative to each other to cause the optical camera to have a fixed offset relative to the thermal camera.
However, Glennie in the same field of thermal and optical imaging of feet, teaches 
at least one connector configured to be physically coupled to the imaging device and the optical camera and to retain the imaging device and the optical camera in place relative to the support rest (See Fig. 2 showing cameras 24, 26, 28, and 30 with connecting base 20 placing the cameras relative to support rest 22 ; See Column 8, Lines 40 – 50: “FIGS. 2 and 3 illustrate an apparatus 20 for making the video recording of a person's foot. The apparatus 20 includes a transparent platform 22 on which the person stands barefooted. A first video camera 24 is mounted below the platform 22 in a first position to view the underside of the person's foot. A second video camera 26 is mounted at the level of the platform 22 in a second position to view the foot from the front. A third video camera 28 is mounted at the level of the platform 22 in a third position to view the foot from one side. A fourth video camera 30 is mounted at the level of the platform 22 in a fourth position to view the person's foot from the rear” and See Column 14 – Lines 10 – 15 explaining that one of the cameras can be a thermal camera: “As a modification to the embodiment described above, a thermal camera may be provided to detect "hot spots" on the person's foot or other part of the body. The thermal camera may be included as an integral thermal/video camera in the place of one of the video cameras, or it may comprise a separate dedicated camera providing an additional recording signal.”) and relative to each other to cause the optical camera to have a fixed offset relative to the thermal camera (See Fig. 2 showing cameras 24, 26, 28, and 30 within a fixed offset from each other due to the connecting base 20 and See Column 8, Lines 50 – 65: “The cameras 26, 28 and 30 above the platform 22 are movable in a plane substantially parallel to the platform 22. Each camera 26, 28 and 30 is mounted on a respective support 32 which extends through a respective arcuate slot (not shown) in the platform, such that the cameras are movable arcuately around the person's foot. The cameras 26, 28 and 30 are coupled for movement together to maintain their orientations relative to one another, and the range of movement is about 90[Symbol font/0xB0]s.  In other embodiments, the cameras may be capable of other forms of movement relative to the platform, and relative to one another. In use, the cameras are positioned so that they view the foot from user selected positions, for example, at 90[Symbol font/0xB0]s to the cardinal body planes.”) 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify the system of Goldish with the teachings of a separate optical and thermal camera in Glennie for trouble shooting purposes such that if an error occurs one camera not both must be replaced. Furthermore, Goldish teaches using a joint thermal and optical camera ([0023] FIG. 9 is an illustrative depiction of a portable, flexible dual use thermal/photographic image camera, and optional connective mobile device setup) so the use of a separate thermal and optical camera would not be too different from the system of Goldish. Additionally, it also would have been obvious to modify Goldish to include the teachings of a fixed offset such that the cameras can be positioned according to the transverse, frontal, and coronal directions of the foot to enable viewing of multiple planes of the foot (See Column 2, Lines 35 – 45 of Glennie). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 4:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793